Exhibit 10.2

Amendment to Employment Agreement

This Amendment to that certain employment agreement dated as of February 14,
2007, by Domino’s Pizza LLC, a Michigan limited liability corporation (the
“Company”) and James G. Stansik (the “Executive”) (the “Agreement”) is dated as
of December 23, 2008.

WHEREAS, the parties wish to amend the Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein and in the Agreement, the parties here to agree as follows.

1. Effective immediately, Subsection (i) of Section 4.5 of the Employment
Agreement is hereby amended by deleting said Subsection in its entirety and
substituting the following:

“(i) any expense policy of the Company set by the Board from time to time,
including without limitation any portion thereof intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance thereunder (“Section 409A”) and”

2. Effective immediately, Section 5 of the Employment Agreement is amended by
deleting said Section in its entirety and substituting the following:

“5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term of this Agreement under the
circumstances described in this Section 5. All references herein to termination
of employment, separation from service and similar or correlative terms, insofar
as they are relevant to the payment of any benefit that could constitute
nonqualified deferred compensation subject to Section 409A, shall be construed
to require a “separation from service” within the meaning of Section 409A, and
the Company and the Executive shall take all steps necessary (including with
regard to any post-termination services by the Executive) to ensure that any
such termination constitutes a “separation from service” as so defined.”

3. Effective immediately, Section 5.2.1 of the Employment Agreement is amended
by adding the following to the end of said Section:

“; provided, that if the Executive incurs a leave of absence due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months, the Executive, unless he/she earlier returns to service (at
a level of service inconsistent with a separation from service under
Section 409A) or his/her employment is earlier terminated, shall in all events
be deemed to have separated from service not later than by the end of the
twenty-ninth (29th) month, commencing with the commencement of such leave of
absence.”

4. Effective immediately, Section 5.2.2 of the Employment Agreement is amended
by deleting said Section in its entirety and substituting the following:

“5.2.2 The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4.1 and to receive benefits in accordance with
Section 4.5, to the extent permitted by the then current terms of the applicable
benefit plans, until the Executive becomes disabled within the meaning of
Section 409A or until the termination of his/her employment, whichever shall
first occur. Upon becoming so disabled, or upon such termination, whichever
shall first occur, the Company shall promptly and in all events within thirty
(30) days pay to the Executive any Base Salary earned but unpaid through the
date of such eligibility or termination and any Bonus for the fiscal year
preceding the year of such eligibility



--------------------------------------------------------------------------------

or termination that was earned but unpaid. At the times the Company pays its
executives bonuses generally, but no later than two and one half (2  1/2) months
after the end of the fiscal year in which the bonus is earned, the Company shall
pay the Executive an amount equal to that portion of any Bonus earned but unpaid
during the fiscal year of such eligibility or termination (prorated in
accordance with Section 4.2). During the eighteen (18) month period from the
date of such disability (as determined under Section 409A), the Company shall
pay the Executive, at its regular pay periods, an amount equal to the difference
between the Base Salary and the amounts of any disability income benefits that
the Executive receives in respect of such period.”

5. Effective immediately, Section 5.2.3 of the Employment Agreement is hereby
amended by deleting the word “eligibility” and replacing it with “disability (as
determined under Section 409A)”.

6. Effective immediately, Section 5.2.4 of the Employment Agreement is hereby
amended by inserting “or for purposes of Section 409A” after the word
“hereunder,” and before the words “the Executive may”.

7. Effective immediately, Section 5.4 of the Employment Agreement is hereby
amended by deleting said Section in its entirety and substituting the following:

“5.4 By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, the Company shall pay the
Executive: (i) promptly following termination and in all events within thirty
(30) days thereof, Base Salary earned but unpaid through the date of
termination, plus (ii) severance payments for a period to end twelve (12) months
after the termination date (“Severance Term”), of which (a) the first severance
payment shall be made on the date that is six (6) months from the date of
termination and in an amount equal six (6) times the Executives monthly base
compensation in effect at the time of such termination and (b) the balance of
the severance shall be paid in six (6) monthly payments beginning on the date
that is seven (7) months from the date of termination and continuing through the
date that is twelve (12) months from the date of termination, each such monthly
payment in an amount equal to the Executive’s monthly base compensation in
effect at the time of such termination (i.e.,  1/12th of the Base Salary), plus
(iii) promptly following termination and in all events within thirty (30) days
thereof, any unpaid portion of any Bonus for the fiscal year preceding the year
in which such termination occurs that was earned but has not been paid, plus
(iv) at the times the Company pays its executives bonuses generally, but no
later than two and one half (2  1/2) months after the end of the fiscal year in
which the Bonus is earned, an amount equal to that portion of any Bonus earned
but unpaid during the fiscal year of such termination (prorated in accordance
with Section 4.2).”

8. Effectively immediately, the third sentence of Section 5.5 is hereby amended
by deleting said sentence in its entirety and substituting the following:

“In the event of termination in accordance with this Section 5.5, then the
Company shall pay the Executive: (x) promptly following termination and in all
events within thirty (30) days thereof, Base Salary earned but unpaid through
the date of termination, plus (y) six months after the termination date, an
amount equal to six times the Executive’s monthly base compensation in effect at
the time of such termination (i.e.,  1/ 12th of the Base Salary) and thereafter,
monthly severance payments, each equal to the Executive’s monthly base
compensation for a period of six months , plus (z) at the times the Company pays
its executives bonuses generally, but no later than two and one half (2  1/2)
months after the end of the fiscal year in which the bonus is earned, an amount
equal to that portion of any Bonus earned but unpaid during the fiscal year of
such termination (prorated in accordance with Section 4.2).”

 

2



--------------------------------------------------------------------------------

9. Effective immediately, Section 5.6 of the Employment Agreement is hereby
amended by inserting the following sentence at the end of said Section:

“The payments made under subsections (i) and (iii) hereof shall be made promptly
following termination and in all events within thirty (30) days thereof.”

10. Effective immediately, a new Section 5.8 of the Employment Agreement is
inserted into the Employment Agreement as follows:

“5.8 Delayed Payments for Specified Employees. Notwithstanding the foregoing
provisions of this Section 5, if the Executive is a “specified employee” as
defined in Section 409A, determined in accordance with the methodology
established by the Company as in effect on the Executive’s termination, amounts
payable hereunder on account of the Executive’s termination that would
constitute nonqualified deferred compensation for purposes of Section 409A and
that would, but for this Section 5.9, be payable within the six (6) month period
commencing with the Executive’s termination shall instead be accumulated and
paid in a lump sum at the conclusion of such six-month period.”

11. Effective immediately, Section 12 of the Employment Agreement is amended by
renaming the title “Withholding/Other Tax Matters” and adding the following
sentence at the end of the Section 13.3:

“This Agreement shall be construed consistent with the intent that all payment
and benefits hereunder comply with the requirements of, or the requirements for
exemption from, Section 409A. Notwithstanding the foregoing, the Company shall
not be liable to the Executive for any failure to comply with any such
requirements.”

12. The Employment Agreement as otherwise amended is in all other respects
confirmed.

13. This amendment shall be effective as of the dates provided herein.

[Remainder of Page Left Intentionally Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amendment has been duly executed this 23rd day of
December, 2008 and is effective as described in Paragraph 14 hereof.

 

THE COMPANY:      DOMINO’S PIZZA LLC      By:  

/s/ David A. Brandon

     Name:   David A. Brandon      Title:   Chief Executive Officer THE
EXECUTIVE:     

/s/ James G. Stansik

     Name:   James G. Stansik